Citation Nr: 1039823	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-31 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for right footdrop 
secondary to type II diabetes mellitus with diabetic neuropathy.

2.  Entitlement to special monthly compensation based on loss of 
use of the right foot.

3.  Entitlement to an increased rating for type II diabetes 
mellitus. 

4.  Entitlement to an increased rating for diabetic peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to an effective date prior to July 3, 2006, for 
service connection for type II diabetes mellitus.

6.  Entitlement to an effective date prior to July 3, 2006, for 
service connection for peripheral neuropathy of the right foot.

7.  Entitlement to an effective date prior to July 3, 2006, for 
service connection for peripheral neuropathy of the left foot.

8.  Entitlement to an effective date prior to July 3, 2006, for 
service connection for peripheral neuropathy of the left hand.

(The issue of entitlement to payment or reimbursement for air 
transportation from Florida to Syracuse, New York, for the 
purpose of a Department of Veterans Affairs (VA) compensation and 
pension examination on December 4, 2006, at the VA medical center 
in that city is the subject of another decision under a different 
docket number.)


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a VA Form 9 received in January 2010, the Veteran requested a 
Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
the next available videoconference hearing 
date.  The Veteran should be notified of 
the date, time and place of such a hearing 
by letter mailed to his current address of 
record, with a copy to his counsel.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



